160 P.3d 994 (2007)
213 Or. App. 275
In the Matter of K.M.-R., a Youth.
STATE ex rel JUVENILE DEPARTMENT OF CLACKAMAS COUNTY, Respondent,
v.
K.M.-R., Appellant.
Nos. 041135J, A129609.
Court of Appeals of Oregon.
Submitted on Record and Briefs May 7, 2007.
June 6, 2007.
Gay Canaday filed the brief for appellant. Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Elizabeth A. Gordon, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ROSENBLUM, Judge, and DEITS, Judge pro tempore.
PER CURIAM.
Youth appeals an order placing her in the legal custody of the Oregon Youth Authority, raising two assignments of error. We reject without discussion youth's argument that the court lacked authority to place her in the legal custody of the Oregon Youth Authority for any period longer than six months. Youth is correct, however, in her argument that the court erred by failing to make written findings pursuant to ORS 419C.478(1). See State ex rel Juv. Dept. v. C.N.W., 212 Or.App. 551, 159 P.3d 333 (2007). We therefore remand this case to the juvenile court with instructions to include in the order such written findings as it deems appropriate.
Vacated and remanded.